DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkbone (US 2632595 A).
	Regarding claims 1 and 10, Finkbone teaches a basket comprising a handle component (see Fig. 7), the handle component comprising at least two panels (31/30/31), each panel comprising a plurality of ear features (35); and a box component (see Figures 5-6), the handle component being coupled to the box component by the plurality of ear features (see Figures 2-4).

	Regarding claims 3-4, 6, 8, 11, 13, 17-18, and 20, Finkbone teaches a basket further comprising ports (21) disposed within the box component.
	Regarding claims 7 and 14-15, Finkbone teaches a basket wherein the handle component comprises an arch geometry (see Fig. 1) that is positioned between a side of the handle component and a floor portion of the box component.  Examiner considers Finkbone’s handle to present an arch-like shape.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkbone in view of Higham (US 2675162 A).
Regarding claims 5, 12, and 19, Finkbone discloses the claimed invention except for ports in the sidewalls.  Higham teaches a basket and the like made from cardboard or similar sheet materials comprising ports (22) positioned within side walls of the box component (see Figures 1-3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Finkbone’s produce basket to include further ventilation holes, or ports, on side walls in order to provide additional ventilation characteristics to the basket (Higham; Col 3 lines 7-14).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734